Citation Nr: 0617361	
Decision Date: 06/14/06    Archive Date: 06/26/06

DOCKET NO.  03-03 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania




THE ISSUE

Entitlement to an increased evaluation for the service-
connected postoperative residuals of an arthrotomy of the 
right knee, currently evaluated as 10 percent disabling.  




REPRESENTATION

Appellant represented by:	The American Legion






WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel



INTRODUCTION

The veteran served on active duty from July 1968 to March 
1969.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision issued 
by the RO.  

The Board remanded this case back to the RO in January 2004 
for additional development of the record.  



FINDING OF FACT

The service-connected postoperative residuals of an 
arthrotomy of the right knee is shown to be productive of a 
disability picture that more nearly approximates that of a 
residual dislocated semilunar cartilage with complaints of 
locking, effusion, painful motion and crepitus.  



CONCLUSION OF LAW

The criteria for the assignment of a 20 percent rating, but 
not higher for the service-connected postoperative residuals 
of an arthrotomy of the right knee have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.71a, including Diagnostic 
Codes 5257, 5258, 5259 (2005).  



REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him comprehensive VA 
examinations addressing his service-connected right knee 
disorder.  There is no indication from the record of 
additional medical treatment for which the RO has not 
obtained, or made sufficient efforts to obtain, corresponding 
records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in letters issued in August 2002 and February 2004.  

By these letters, the RO also notified the veteran of exactly 
which portion of that evidence was to be provided by him and 
which portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In these letters, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  In this case, 
however, the appealed rating decision clearly indicates that 
the veteran was assigned a 10 percent evaluation as of April 
1971 for his service-connected right knee disorder, and thus 
this case raises no concerns as to such notification.  

Recently, in Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. 
April 5, 2006), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that a comprehensive 
VCAA letter, as opposed to a patchwork of other post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case), was required.  The Federal Circuit 
further held that such a letter should be sent prior to the 
appealed rating decision or, if sent after the rating 
decision, before a readjudication of the appeal.  Id.  

Here, the noted August 2002 VCAA letter was issued prior to 
the appealed rating decision.  Moreover, as indicated, the RO 
has taken all necessary steps to both notify the veteran of 
the evidence needed to substantiate his claim and assist him 
in developing relevant evidence.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as here, it is the present level of disability that is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  

In a September 1969 rating decision, the RO granted service 
connection for postoperative residuals of internal 
derangement of the right knee, with chondromalacia patella, 
in view of frequent in-service complaints of right knee pain.  
Prior to service, he had undergone surgery for the right 
knee.  

A 10 percent evaluation was assigned, effective in March 
1969.  This evaluation has since remained in effect, except 
for a period from February to April of 1971 when a temporary 
100 percent evaluation was assigned following a right knee 
arthrotomy.  

During his August 2002 VA orthopedic examination, the veteran 
reported his right knee pain as a "7-8" on a scale from one 
to ten.  The examination revealed flexion from 0 to 110 
degrees, with reported tenderness along the medial joint line 
with range of motion or palpation.  

There was minor crepitus but no effusion or ligamentous 
laxity.  Drawer sign testing was negative.  The X-ray studies 
revealed extensive chondrocalcinosis in the lateral meniscus 
and slight tricompartmental narrowing, but no joint effusion 
was appreciated.  The examiner diagnosed right knee 
chondrocalcinosis and mild degenerative joint disease.  

In a December 2002 statement, a private physician noted that 
the veteran had five degrees of right knee extension, 120 
degrees of flexion, mild crepitus, a 1+ varus/valgus laxity 
with stress testing, a McMurray's examination that was 
positive for pain, and negative anterior and posterior drawer 
sign.  The impression was of status post multiple chronic 
knee injuries, with degenerative changes and 
chondrocalcinosis of the lateral meniscus.  

While the doctor noted that the veteran had done "relatively 
well" despite a history of surgical treatment, he was 
"slowly developing further progression of osteoarthritis."  

The veteran underwent a privately conducted VA examination in 
March 2004 when he reported having persistent pain in his 
right knee, along with weakness, stiffness, swelling and 
intermittent giving out.  

Upon examination, the veteran's range of motion testing 
revealed motion from 0 to 140 degrees, a right antalgic gait, 
mild crepitus on the right and pain and tenderness on 
terminal flexion.  

The examiner also noted that the veteran was tender over his 
medial joint line.  There was no instability, but a minimal 
effusion was noted.  It did appear that the veteran's joint 
function was limited by lack of endurance during repetitive 
use.  

The X-ray studies revealed minimal joint space narrowing, 
evidence of early degenerative joint disease, 
chondrocalcinosis, and early Fairbanks signs indicative of 
partial medial meniscectomy and early degenerative changes.  

In assessing the evidence, the examiner noted that the 
veteran's degenerative changes of the right knee were "more 
likely than not to have worsened over time."  The examiner 
did note that the veteran was currently working in a 
sedentary occupation and should be able to continue doing so.  

A further VA examination was conducted in November 2004, 
during which the veteran indicated that, despite right knee 
swelling in cold and rainy weather, this was "a good day for 
him" in terms of right knee pain.  He also noted that he 
continued to work in a sedentary position in for the United 
States Postal Service.

Upon examination, the right knee was stable, and range of 
motion testing of the knee revealed motion from 0 to 130 
degrees.  Also, the anterior and posterior cruciate ligaments 
appeared to be within good strength, with no sensory or motor 
loss or any evidence of autonomic disturbance.  

In the present case, the RO has evaluated the veteran's right 
knee disorder at the 10 percent rate under 38 C.F.R. § 4.71a, 
Diagnostic Codes 5257 and 5259.  

Under Diagnostic Code 5257, slight recurrent subluxation or 
lateral instability of the knee warrants a 10 percent 
evaluation, while moderate recurrent subluxation or lateral 
instability of the knee warrants a 20 percent evaluation.  A 
30 percent evaluation is in order in cases of severe 
recurrent subluxation or lateral instability.  

The Court has held that Diagnostic Code 5257 contemplates the 
criteria of 38 C.F.R. §§ 4.40 and 4.45, which concern the 
applicability of a higher evaluation in cases of such 
symptomatology as painful motion and functional loss due to 
pain.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996); see 
also DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1996).  

Under Diagnostic Code 5259, a 10 percent evaluation is 
assigned in cases of symptomatic removal of semilunar 
cartilage.  While the 10 percent evaluation is the maximum 
available under this section, under Diagnostic Code 5258 a 
maximum 20 percent evaluation may be assigned for dislocated 
semilunar cartilage, with frequent episodes of "locking," 
pain, and effusion into the joint.  

In the present case, the Board is aware that the veteran's 
recent VA examinations have been relatively unremarkable in 
terms of actual limitation of right knee motion.  
Specifically, there is evidence of flexion not limited to 
more than 110 degrees and extension not limited to more than 
5 degrees, well below the criteria for compensable 
evaluations for limitation of flexion (Diagnostic Code 5260) 
and extension (Diagnostic Code 5261).  

Nevertheless, the overall symptomatology of the right knee is 
indicative of a more than slight disability.  First, the 
Board notes that there is evidence of pain, crepitus, and 
effusion.  

Second, the x-ray studies have revealed extensive 
chondrocalcinosis in the lateral meniscus.  

Finally, the veteran has reported significant pain on motion, 
and both his private physician and the doctor who conducted 
the March 2004 VA examination found the right knee disorder 
to be worsening.  

For all of these reasons, the Board finds the service-
connected right knee disability to more closely resemble the 
criteria contemplated by a 20 percent evaluation under 
Diagnostic Code 5259.  38 C.F.R. § 4.20.  Accordingly, a 20 
percent evaluation is warranted.

The Board, however, does not find that an even higher 
evaluation is in order.  Given the absence of any current 
findings of instability or recurrent subluxation, there is no 
basis for a 30 percent evaluation under Diagnostic Code 5257.  
There is also no evidence of right knee ankylosis (Diagnostic 
Code 5256) or significantly limited motion of the right knee 
(Diagnostic Codes 5260 and 5261).  

Several precedent opinions of the VA Office of General 
Counsel provide bases for the assignment of separate knee 
evaluations when specific symptoms are shown.  

However, as the objective evidence of record does not confirm 
instability of the right knee, there is no basis for the 
assignment of separate evaluations for instability and 
arthritis.  See VAOPGCPREC 23-97 (July 1, 1997); see also 
VAOPGCPREC 9-98 (August 14, 1998).  

Moreover, there is no basis for separate evaluations for 
flexion and extension, as the veteran does not have 
sufficient limitation of flexion (60 degrees) for a no 
percent evaluation under Diagnostic Code 5260.  See 
VAOPGCPREC 9-2004 (Sept. 17, 2004).  

Overall, the evidence supports a 20 percent evaluation, 
though not more, for the service-connected postoperative 
residuals of an arthrotomy of the right knee.  



ORDER

A 20 percent evaluation is granted for the service-connected 
postoperative residuals of an arthrotomy of the right knee, 
subject to the regulations governing the payment of VA 
monetary benefits.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


